  Case 05-59725       Doc 28     Filed 06/17/20 Entered 06/17/20 13:28:31           Desc Main
                                   Document     Page 1 of 5



                    UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In Re:                                       )       05-59725
                                             )
OLIVER BRUCE & BEATRIZ                       )
ADAMS,                                       )       Chapter 7
                                             )
                      Debtor(s).             )       Hon. Judge: GOLDGAR

                                    NOTICE OF MOTION

To the following persons or entities who have been served via electronic mail:
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
Joseph Cohen, Chapter 7 Trustee: jcohen@cohenandkrol.com

To the following persons or entities who have been served via U.S. Mail:
Trustee Joseph E. Cohen, Cohen & Krol, 105 West Madison Suite 1100, Chicago, IL 60602
Oliver Bruce & Beatriz Adams, 6239 99th Ave. Kenosha, WI 53142

Please take notice that I shall appear before the following named Bankruptcy Judge, or any other
Judge presiding in his or her stead at Park City Branch Court, 301 S. Greenleaf Ave., Park City,
IL 60085, and in the following courtroom (or any other place posted), and present the attached
Motion to Set Status Hearing, at which time and place you may appear.

         JUDGE:       GOLDGAR
         ROOM:        Courtroom B
         DATE:        June 26, 2020
         TIME:        11:00 AM

This motion will be presented and heard telephonically. No personal appearance in court is
necessary or permitted. To appear and be heard telephonically on the motion, you must set up
and use an account with Court Solutions, LLC. You can set up an account at
www.CourtSolutions.com or by calling Court Solutions at (917) 746-7476.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.

                                     PROOF OF SERVICE

The undersigned certifies that copies of this Notice and attachments were served to the listed
persons or entities, if service by mail was indicated above, by depositing same in the U.S. Mail at
Wheeling, Illinois 60090, on or before June 17, 2020, at 5:30 p.m., with proper postage prepaid,
unless a copy was provided electronically by the Bankruptcy Court.
 Case 05-59725   Doc 28   Filed 06/17/20 Entered 06/17/20 13:28:31     Desc Main
                            Document     Page 2 of 5




DATE OF SERVICE: June 17, 2020            /s/ Robert C. Bansfield Jr.
                                          Robert C. Bansfield Jr., A.R.D.C. #6329415

Attorney for the Debtor(s)
DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
  Case 05-59725      Doc 28     Filed 06/17/20 Entered 06/17/20 13:28:31             Desc Main
                                  Document     Page 3 of 5



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In Re:                                       )       05-59725
                                             )
OLIVER BRUCE & BEATRIZ                       )
ADAMS,                                       )       Chapter 7
                                             )
                      Debtor(s).             )       Hon. Judge: GOLDGAR

                           MOTION TO SET STATUS HEARING

         NOW COMES the Debtors, Oliver Bruce & Beatriz Adams, by and through their

attorneys, David M. Siegel & Assoc., LLC, to present this Motion, and in support thereof states

as follows:

1) This Court has jurisdiction pursuant to 28 U.S.C. § 1334 and Internal Operating Procedure

   15(a) of the United States District Court for the Northern District of Illinois Eastern Division.

2) Debtors filed a petition for relief under Chapter 7 of Title 11 USC on October 15, 2015.

   Trustee Joseph Cohen is the Trustee appointed to the case

3) The §341 Meeting of Creditors was held and concluded on January 26, 2006. Trustee Cohen

   filed a report of No Assets on February 14, 2006. See Docket #9.

4) A discharge order was entered on April 3, 2006. See Docket #10.

5) The case was subsequently reopened on March 9, 2018, because Debtors were part of a class

   action lawsuit involving a procedure performed on Mrs. Adams prior to the filing of this case

   and there was a possible asset for the Trustee to administer. See Docket #13.

6) Trustee Cohen was reappointed Trustee in the case and filed a Report of Assets. See Docket

   #16 and #17.
  Case 05-59725       Doc 28     Filed 06/17/20 Entered 06/17/20 13:28:31            Desc Main
                                   Document     Page 4 of 5



7) A settlement was eventually agreed to on behalf of the Debtors in the class action lawsuit and

   Trustee filed a motion to approve the settlement. The settlement was approved on October

   10, 2019. See Docket #24 and #26.

8) Pursuant to the proposed settlement, Debtors’ bankruptcy attorneys filed amended schedules

   to exempt the settlement. See Docket #25.

9) Debtors’ were alerted around April 29, 2020, by the firm representing them in the class

   action lawsuit that a settlement check had been sent to Trustee Cohen.

10) Upon learning this, Debtors’ bankruptcy attorneys reached out to Trustee Cohen various time

   from May 5, 2020, to June 15, 2020, via email and phone to determine what is the status of

   the settlement payment and the disbursement of the settlement payment pursuant to Debtors’

   claimed exemptions.

11) As of the time of the filing of this motion, Debtors’ attorneys have not heard back from

   Trustee Cohen.

12) Debtors are eager to have this bankruptcy case closed and their settlement payment paid out

   to them.

13) Debtors respectfully this Court to set a status hearing for July 17, 2020, for Trustee Cohen to

   inform the Court and the Debtors on the status of the settlement.



   WHEREFORE, the Debtors, Oliver Bruce & Beatriz Adams, pray that this Honorable

Court enter an Order Setting a Status Hearing for other such relief as the Court deems fair and

proper.

                                                     Respectfully Submitted,

                                                     /s/ Robert C. Bansfield Jr.
                                                     Robert C. Bansfield Jr., A.R.D.C. #6329415
 Case 05-59725     Doc 28    Filed 06/17/20 Entered 06/17/20 13:28:31   Desc Main
                               Document     Page 5 of 5



Attorney for the Debtor
David M. Siegel & Associates, LLC
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
